Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-13-2009

Zheng v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4681




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Zheng v. Atty Gen USA" (2009). 2009 Decisions. Paper 1744.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1744


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                      No. 06-4681



                               Zheng v. Attorney General



                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED at the direction of the Court that the Opinion in the
above case, filed February 11, 2009, be amended as follows:

Page 18 shall read:

                                           III.

      For all of the above reasons, we will deny the petition for review.




For the Court,

/s/ Marcia M. Waldron
Clerk


Dated: March 13, 2009
PDB/cc: Isaac Fromm, Esq.
        Daniel B. Lundy, Esq.
        John J. W. Inkeles, Esq.